Exhibit 10.34

2005 DIRECTORS’ STOCK AWARD PLAN

OF

C. R. BARD, INC.

(AS AMENDED AND RESTATED)

Effective as of October 9, 2013, the 2005 Directors’ Stock Award Plan of C. R.
Bard, Inc. (the “Plan”) is hereby amended and restated by C. R. Bard, Inc., a
New Jersey corporation (the “Corporation”), as set forth herein.

The Corporation’s objectives in maintaining the Plan are (a) to attract and
retain highly qualified individuals to serve on the Board of Directors of the
Corporation, (b) to relate non-employee directors’ compensation more closely to
the Corporation’s performance and its shareholders’ interests, and (c) to
increase non-employee directors’ stock ownership in the Corporation.

SECTION 1. DEFINITIONS.

For purposes of the Plan, the following terms shall have the indicated meanings:

1.01 “Award” shall mean an Option, Stock Award, SAR or other stock-based award
granted pursuant to the Plan.

1.02 “Board” shall mean the Board of Directors of the Corporation.

1.03 “Code” shall mean the Internal Revenue Code of 1986, as amended (or any
successor statute thereto).

1.04 “Committee” shall mean the Governance Committee of the Board or such other
committee as may be designated by the Board.

1.05 “Common Stock” shall mean the Common Stock of the Corporation, par value
$0.25 per share.

1.06 “Corporation” shall mean C. R. Bard, Inc., a New Jersey corporation.

1.07 “Director” shall mean a member of the Board.

1.08 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.09 “Fair Market Value” shall mean on any given date: (a) the mean between the
high and low sale price of the Common Stock on that day as reported on the New
York Stock Exchange-Composite Transactions Tape or, if no sale of Common Stock
shall have occurred on the New York Stock Exchange on that day, on the next
preceding day on which there was a sale; or (b) in the case of a simultaneous
exercise and sale, the actual price Optionee receives in the open market on the
date of the exercise. If the Common Stock is not traded on the New York Stock
Exchange, the Fair Market Value shall be the amount that is reasonably
determined by the Committee.

1.10 “Option” shall mean a stock option granted pursuant to Section 5 of the
Plan.

1.11 “Option Price” shall mean the purchase price per share of an Option, as
determined pursuant to Section 5.04 of the Plan.

1.12 “Option Period” shall mean the period from the date of the grant of an
Option to the date of its expiration as provided in Section 5.

1.13 “Optionee” shall mean a Participant who has been granted an Option under
the Plan.

1.14 “Participant” shall mean any non-employee Director who receives an Award.

1.15 “Permanent Disability” shall mean any disability which prevents a Director
from performing all duties as a Director.

1.16 “Plan” shall mean the C. R. Bard, Inc. 2005 Directors’ Stock Award Plan (as
amended and restated).

1.17 “Retirement” shall mean the voluntary cessation of service as a director by
a director who is 55 years of age or older and who has served on the Board for
at least five years.

1.18 “SAR” shall mean stock appreciation right granted pursuant to Section 6 of
the Plan.

1.19 “Stock Award” shall mean Common Stock awards granted pursuant to Section 4
of the Plan.

1.20 “Term” shall mean the number of years that the Participant is appointed or
elected to serve as a Director.



--------------------------------------------------------------------------------

1.21 “Transfer Restriction Period” shall mean the period of time during which a
Stock Award will remain subject to the transfer restrictions set forth in
Section 4.05 of the Plan.

1.22 “Unrestricted Stock” shall mean Common Stock awarded to a Participant which
Common Stock is not subject to a vesting period or installment delivery
specified by the Committee.

1.23 “Vesting Restriction Period” shall mean the period of time during which a
Stock Award will remain subject to vesting restrictions as described in
Section 4.01(b) of the Plan.

SECTION 2. SHARES SUBJECT TO THE PLAN.

Subject to adjustment as provided in Section 11, the total number of shares of
Common Stock which may be issued under the Plan is 350,000. The shares may
consist, in whole or in part, of unissued shares or treasury shares. The
issuance of shares or the payment of cash upon the exercise of an Award or in
consideration of the cancellation or termination of an Award shall reduce the
total number of shares available under the Plan, as applicable. Shares subject
to Awards which are forfeited, terminate or otherwise lapse will be added back
to the aggregate number of shares available under the Plan.

SECTION 3. ADMINISTRATION.

3.01 Determination of Awards. Subject to the provisions of the Plan, the
Committee shall have exclusive power to select the Participants and to determine
the amount of, or method of determining, the Awards to be made to Participants.
All Awards granted to Participants under the Plan shall be evidenced by an Award
agreement which specifies the type of Award granted pursuant to the Plan, the
number of shares of Common Stock underlying the Award and all terms governing
the Award, including, without limitation, terms regarding vesting,
exercisability and expiration of the Award.

3.02 Interpretation of Plan. The Committee is authorized to interpret the Plan,
to establish, amend or rescind any rules and regulations relating to the Plan
and to make any other determinations that it deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority, consistent with the provisions of the Plan, to establish the
terms and conditions of any Award and to waive any such terms or conditions at
any time (including, without limitation, accelerating or waiving any vesting
conditions).

3.03 Tax Withholding. The Committee shall require payment of any amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the exercise, grant or vesting of an Award as a condition to such
exercise, grant or vesting. Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such withholding taxes by
(a) delivery in shares of Common Stock or (b) having shares of Common Stock
withheld by the Corporation from any shares of Common Stock that would have
otherwise been received by the Participant.

SECTION 4. STOCK AWARDS.

4.01 Formula Grant of Stock Award. For Directors elected prior to April 18,
2012, the following shall apply:

(a) Grant. On the first business day in October following the appointment or
election of an individual as a Director (the “Formula Grant Date”), each
nonemployee Director shall receive a Stock Award of 400 shares of Common Stock
for each year or partial year remaining in his or her Term (other than a partial
year resulting from the appointment or election of a Director subsequent to the
October 1st immediately preceding the annual meeting at which the term of office
of such Director will expire).

(b) Formula Grant Vesting Restriction Period. Unless otherwise determined by the
Committee, each Stock Award granted pursuant to Section 4.01 shall vest with
respect to the first 400 shares of Common Stock on the Formula Grant Date and,
with respect to the remaining shares of Common Stock included in such Stock
Award, on each October 1 following the date on which the Stock Award was
granted. If for any reason, the Participant ceases to serve as a Director prior
to the date on which he or she is fully vested in the Stock Award granted under
this Section 4.01, he or she shall forfeit all of the unvested shares underlying
such Stock Award.

 

- 2 -



--------------------------------------------------------------------------------

(c) Formula Grant Transfer Restriction Period. The transfer restrictions set
forth in Section 4.05 of this Plan shall apply to shares of Common Stock
underlying grants of Stock Awards made pursuant to this Section 4.01 until the
second anniversary of the end of the Vesting Restriction Period applicable to
such shares. Notwithstanding the foregoing sentence, however, the Transfer
Restriction Period shall end upon the death or Permanent Disability of the
Participant.

4.02 Value-Based Stock Awards.

(a) Grant. Subject to Section 7 below, on or about the date on which the annual
management stock grants are made pursuant to the 2012 Long Term Incentive Plan
of C. R. Bard, Inc. (as amended and restated) or a similar plan then in effect
(the “Value-Based Grant Date”), each nonemployee Director shall receive a Stock
Award based on the target equity value established by the Board that year prior
to the Value-Based Grant Date (the “Target Equity Value”). To determine the
appropriate number of shares granted for a value-based Stock Award, the Board
shall (i) first subtract from the Target Equity Value the value of any formula
Stock Award (or portion thereof) granted pursuant to Section 4.01 of the Plan
with respect to the same year of such Director’s term for which a value-based
Stock Award is being granted (the “Applicable Formula Award”) and (ii) then
divide the remaining Target Equity Value by the average price of Common Stock
during the month of October in the year in which the value-based Stock Award is
made. The value of the Applicable Formula Award shall be calculated by
multiplying the Applicable Formula Award times such average price of Common
Stock.

(b) Value-Based Grant. Except as otherwise provided by the Committee, Stock
Awards granted pursuant to this Section 4.02 shall not vest earlier than the
third anniversary of the date on which they are granted.

4.03 Additional Stock Awards. Subject to Section 7 below, the Committee may
grant Stock Awards in addition to those provided in Sections 4.01 and 4.02 of
the Plan in such form, and dependent on such conditions and restrictions (or
without conditions and restrictions), as the Committee, in its sole discretion,
shall determine and as set forth in the Stock Award agreement, including,
without limitation, the right to receive, or vest with respect to the Stock
Award upon the completion of a specified period of service as a Director, the
occurrence of an event and/or the attainment of performance objectives, and all
other terms and conditions of such Stock Award. Except as otherwise provided by
the Committee, Stock Awards granted pursuant to this Section 4.03 shall not vest
earlier than the third anniversary of the date on which they are granted.
Restrictions on Stock Awards shall lapse over a period of time or according to
such other criteria as set forth in the Stock Award agreement. Notwithstanding
anything else to the contrary, a Stock Award that is not subject to vesting
shall be made only in lieu of the payment of a cash retainer to the Director.

4.04 Termination of Director, Death, Permanent Disability, or Retirement.

(a) With respect to formula based Stock Awards (granted pursuant to
Section 4.01) of the Plan, if for any reason, the Participant ceases to serve as
a Director prior to the end of the Vesting Restriction Period applicable to such
shares, he or she shall forfeit all unvested shares underlying such Stock Award.

(b) With respect to value-based and additional Stock Awards (granted pursuant to
Sections 4.02 and 4.03 of the Plan), except as otherwise provided herein, in the
event that a Participant ceases during the Vesting Restriction Period to be a
Director for any reason other than death or Retirement, the Participant shall
forfeit the Stock Award as to all shares of Common Stock covered by the Award
with respect to which such Vesting Restriction Period has not ended, and those
shares of Common Stock must be immediately returned to the Corporation. The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

(c) With respect to value-based and additional Stock Awards (granted pursuant to
Sections 4.02 and 4.03 of the Plan), in the event the Participant ceases to be a
Director during the Vesting Restriction Period due to death or Retirement, the
Vesting Restriction Period shall terminate and all of the shares of Common Stock
covered by the Award shall be free of all restrictions.

 

- 3 -



--------------------------------------------------------------------------------

4.05 Restrictions on Transfer and Legend on Stock Certificate.

(a) During the Transfer Restriction Period set forth in Section 4.01(c) or in
the applicable grant Agreement governing a Stock Award granted pursuant to
Sections 4.02 or 4.03 of the Plan, a Participant may not sell, assign, transfer,
pledge, or otherwise dispose of the shares of Common Stock of the Stock Award
except as provided under Section 8. Shares of Common Stock related to a Stock
Award shall be held at the Corporation’s transfer agent in book entry form and
shall contain a legend giving appropriate notice of the restrictions in the
Stock Award agreement. The Participant shall be entitled to have the legend
removed from the book entry covering the shares of Common Stock subject to
restrictions when all restrictions on such shares of Common Stock have lapsed.

(b) Each share of Common Stock representing a Stock Award subject to
restrictions shall be registered in the name of the Participant to whom the
Stock Award was granted and bear the following, or a substantially similar,
legend:

“The transferability of this Certificate and the Common Stock represented hereby
is subject to the terms and conditions, including forfeiture, contained in
Section 4 of the C. R. Bard, Inc. 2005 Directors’ Stock Award Plan, as amended
from time to time, and an agreement entered into between the registered owner
and C. R. Bard, Inc. Copies of the Plan and Stock Award agreement are on file in
the executive office of C. R. Bard, Inc., 730 Central Avenue, Murray Hill, New
Jersey 07974.”

4.06 Right to Vote and to Receive Dividends. During the Vesting Restriction
Period and Transfer Restriction Period, the Participant shall have the right to
vote shares of Common Stock subject to Stock Awards and to receive any dividends
or other distributions paid on such shares of Common Stock.

4.07 Delivery of Certificates. When each of the Vesting Restriction Period and
Transfer Restriction Period have lapsed with regard to shares of Common Stock
related to a Stock Award, the Corporation shall direct the transfer agent to
remove the restrictions relating to the Award or, at the Participant’s request,
(or at the request of the Participant’s legal representative, beneficiary or
heir) shall deliver within 60 days after such vesting to the Participant, or to
the Participant’s legal representative, beneficiary or heir, a certificate or
certificates without the legend referred to in Section 4.05 above, for such
shares of Common Stock.

SECTION 5. OPTIONS.

5.01 Grant of Options. Subject to Section 7 below, the Committee, in its sole
discretion, may grant Options to any Director under the Plan.

5.02 Term of Option. The term of any Option shall not exceed ten years from the
date of grant.

5.03 Conditions of Option. Except to the extent otherwise provided in the Plan,
Options shall be in such form, and dependent on such conditions, as the
Committee shall determine and as set forth in the Option agreement, including,
without limitation, the right to receive, or vest with respect to the Option
upon the completion of a specified period of service as a Director, the
occurrence of an event and/or the attainment of performance objectives, and all
other terms and conditions of such Option.

5.04 Option Price. The Option Price per share of Common Stock shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted. Notwithstanding any provision in this Plan to the contrary
other than the last sentence of this paragraph, no Option may be amended to
reduce the per share Option Price of any outstanding Option below the Option
Price determined as of the date the Option is granted without the approval of
the Corporation’s shareholders, nor may an Option or other Award be granted in
exchange for, or in connection with, the cancellation or surrender of an Option
or other Award having a higher Option Price or exercise price without the
approval of the Corporation’s shareholders. The restrictions set forth in this
Section 5.04 shall not apply to the assumption of, substitution for, or
adjustment of outstanding Options that are assumed, substituted, or adjusted in
connection with a transaction described in Section 11, provided that the
aggregate Option Price times the number of shares underlying the Option
immediately before the transaction equals or exceeds the aggregate Option Price
times the number of shares underlying the Option (or substituted Option)
immediately following the transaction.

5.05 Exercisability. Except as determined by the Committee and set forth in the
Option agreement, an Option shall become exercisable with regard to twenty-five
percent of the Option on the date of the four successive anniversary dates of
the grant date. Further, all Options shall become immediately exercisable upon
the death of a Participant if as of the date of the Participant’s death, the
Participant had not otherwise ceased to be a Director. In no event shall an
Option be exercisable at any time after the expiration of the term of the
Option.

 

- 4 -



--------------------------------------------------------------------------------

5.06 Exercise of Options. Except as otherwise provided in the Plan or in an
Option agreement, an Option may be exercised for all, or from time to time any
part, of the shares of Common Stock for which it is then vested and exercisable.

(a) The exercise date of an Option shall be the later of the date a notice of
exercise is received by the Corporation and, if applicable, the date payment is
received by the Corporation pursuant to (b) below.

(b) The purchase price for the shares of Common Stock as to which an Option is
exercised shall be paid to the Corporation in full at the time of exercise at
the election of the Participant (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, in shares of Common Stock having
a Fair Market Value equal to the aggregate Option Price for the shares of Common
Stock being purchased and satisfying such other requirements as may be imposed
by the Committee; provided, that such shares of Common Stock have been held by
the Participant for no less than six months (or such other period as established
from time to time by the Committee in order to avoid adverse accounting
treatment applying generally accepted accounting principles), (iii) partly in
cash and, to the extent permitted by the Committee, partly in such shares of
Common Stock or (iv) subject to rules and limitations established by the
Committee, through the delivery of irrevocable instructions to a broker to sell
shares of Common Stock obtained upon the exercise of the Option and to deliver
promptly to the Corporation an amount out of the proceeds of such sale equal to
the aggregate Option Price for the shares of Common Stock being purchased.

(c) No Participant shall have any rights to dividends or other rights of a
stockholder with respect to shares of Common Stock subject to an Option until
the Participant has given written notice of exercise of the Option, paid in full
for such shares of Common Stock, received such shares of Common Stock from the
Corporation and, if applicable, has satisfied any other conditions imposed by
the Committee pursuant to the Plan.

(d) If a Participant pays the exercise price of an Option or taxes relating to
the exercise of an Option by delivering shares of Common Stock, the Participant
may, subject to procedures established by the Committee, satisfy such delivery
requirement by presenting proof that he or she is the beneficial owner (as such
term is defined in Rule 13d-3 under the Act (or any successor rule thereto)) of
such shares of Common Stock, in which case the Corporation shall treat the
Option as exercised without further payment and shall withhold such number of
shares of Common Stock from the shares of Common Stock acquired by the exercise
of the Option.

5.07 Cessation of Service as a Director.

(a) Except as provided below, an Option may be exercised at anytime during the
term of the Option.

(b) Except as provided in Sections (c), (d) and (e) below, any of the
Participant’s Options that are not otherwise exercisable as of the date on which
the Participant ceases to be a Director for any reason shall terminate as of
such date.

(c) Any of the Participant’s Options that are exercisable as of the date on
which the Participant ceases to be a Director for any reason other than death or
Retirement shall terminate sixty (60) days from the date the Participant ceases
to be a Director; but in no event beyond the term of the Option.

(d) If a Participant ceases to be a Director by reason of his or her death, his
or her personal representative shall be permitted to exercise his or her
outstanding vested and unvested Option for a period of one (1) year from the
date of the Director’s death, but in no event beyond the term of the Option.

(e) If a Participant ceases to be a Director by reason of his or her Retirement,
his or her outstanding vested Option shall remain exercisable for the remaining
term of the Option and the portion of his or her Option that was not vested on
the date of his or her Retirement shall be forfeited. Notwithstanding the
foregoing, if a Participant ceases to be a Director by reason of his or her
Retirement, any of his or her outstanding vested Option issued on or prior to
April 18, 2001 shall remain exercisable only for a period of three years from
the last day of the month in which he or she retired and the portion of his or
her Option that was not vested on the date of his or her Retirement shall be
forfeited.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 6. STOCK APPRECIATION RIGHTS.

Subject to Section 7 below, the Committee, in its sole discretion, may grant
SARs in connection with an Option, or a portion thereof. An SAR represents a
right to receive appreciation on the Corporation’s Common Stock in cash or stock
as the Committee shall determine. An SAR may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, shall cover the same number of shares of Common Stock covered by
an Option (or such lesser number of shares of Common Stock as the Committee may
determine), and shall be subject to the same terms and conditions as such Option
except for such additional limitations as are contemplated by this Section 6 (or
such additional limitations as may be included in an Award agreement).
Notwithstanding any provision in this Plan to the contrary other than the last
sentence of this Section 6, no Stock Appreciation Right may be amended to reduce
the exercise price per share of the shares subject to such Stock Appreciation
Right below the exercise price determined as of the date the Stock Appreciation
Right is granted, nor may a Stock Appreciation Right be granted in exchange for,
or in connection with, the cancellation or surrender of a Stock Appreciation
Right or other Award having a higher exercise price. The restrictions set forth
in this Section 6 shall not apply to the assumption of, substitution for, or
adjustment of outstanding Stock Appreciation Rights that are assumed,
substituted, or adjusted in connection with a transaction described in
Section 11, provided that the aggregate exercise price times the number of
shares underlying the Stock Appreciation Right immediately before the
transaction equals or exceeds the aggregate exercise price times the number of
shares underlying the Stock Appreciation Right (or substituted Stock
Appreciation Right) immediately following the transaction.

SECTION 7. LIMITATIONS ON AWARDS.

Notwithstanding any provision of this Plan to the contrary, the maximum
aggregate grant date Fair Market Value of Awards granted to a Director during a
calendar year shall not exceed $150,000; provided that Stock Awards that are
granted in lieu of the payment of a cash retainer to a Director shall not be
included in these limitations.

SECTION 8. TRANSFERABILITY OF AWARDS.

8.01 Limits on Transferability. Except as otherwise provided, Stock Awards
(prior to the end of their Transfer Restriction Period), Options or SARs may not
be assigned, alienated, attached, sold or transferred, pledged or otherwise
disposed or encumbered by the Participant, other than by will or by the laws of
descent and distribution. Any attempt to assign, transfer, pledge or otherwise
dispose of an Award contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Award, shall be null, void and
without effect; provided, however, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. A Participant may designate a beneficiary, on a form supplied by
the Committee, who may possess all rights with respect to an Award in the event
of Employee’s death. No such permitted transfer of an Award to heirs or legatees
of a Participant shall be effective to bind the Corporation unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.

8.02 Transferability of Certain Awards. Notwithstanding the foregoing, an Award
agreement may provide that a Participant may transfer certain Awards to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with applicable securities laws, provided that the
Participant receives no consideration for the transfer of the Award and the
transferred Award shall continue to be subject to the same terms and conditions
as were applicable to the Award immediately before the transfer.

SECTION 9. NO LIMITATION ON RIGHTS OF THE CORPORATION.

The granting of any Awards under this Plan shall not in any way affect the right
or power of the Corporation to make adjustments, reclassification or changes in
its capital or business structure, or to merge, consolidate, dissolve,
liquidate, sell or transfer all or any part of its business or assets.

SECTION 10. SHARE OF COMMON STOCK ISSUANCE AND DELIVERY IN COMPLIANCE WITH
SECURITIES LAWS.

If in the opinion of counsel for the Corporation (who may be an employee of the
Corporation or independent counsel employed by the Corporation), any issuance or
delivery of shares of Common Stock to a Participant will violate the
requirements of any applicable federal or state laws, rules or regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, or the Act), such issuance or delivery may be postponed until the
Corporation is satisfied that the distribution will not violate such laws, rules
or regulations. The transfer agent’s book entry relating to a Stock Award (and,
if requested in accordance with Section 4.07 above, certificates delivered to
Participants pursuant to the Plan) may bear such legends as the Corporation may
deem advisable.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 11. ADJUSTMENT UPON CERTAIN EVENTS.

In the event after the Effective Date there is any share of Common Stock
dividend or split, reorganization, recapitalization, merger, consolidation,
spin-off, combination, combination or transaction or exchange of shares of
Common Stock or other corporate exchange, or any distribution to shareholders of
shares of Common Stock or other property or securities (other than regular cash
dividends) or any transaction similar to the foregoing or other transaction that
results in a change to the Corporation’s equity capitalization, the Committee in
its sole discretion and without liability to any person may make such
substitution or adjustment, if any, as it deems to be equitable or appropriate,
as to (i) the number or kind of shares of Common Stock or other securities
issued or reserved for issuance pursuant to the Plan or pursuant to outstanding
Awards, (ii) the maximum number of shares of Common Stock for which Stock
Awards, Options and Stock Appreciation Rights may be granted (ii) the Option
Price, exercise price of any Stock Appreciation Right or purchase price of any
Award and/or (iii) any other affected terms of an Award or the Plan.

SECTION 12. AMENDMENTS OR TERMINATION.

The Board may amend the Plan at any time, provided that no amendment shall be
made without the approval of the shareholders of the Corporation that would
(a) increase the maximum number of shares of Common Stock which may be acquired
under the Plan, (b) extend the term during which Options may be granted under
the Plan, (c) permit the Option Price or exercise price per share of Common
Stock to be less than 100% of the Fair Market Value of the shares of Common
Stock on the date an Option or Stock Appreciation Right is granted (other than
as specifically provided in Sections 5.04 and 6), (d) terminate restrictions
applicable to Awards (except in connection with a Participant’s death,
Disability or termination of employment or in connection with a Change of
Control) or (e) provide for Awards not permitted pursuant to the terms of the
Plan. The Board shall also have the right to terminate the Plan at any time.
Without the consent of a Participant (except as otherwise provided for in
Section 11), no amendment shall materially diminish any of the rights of such
Participant under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Awards meeting the requirements of
the Code or other applicable laws.

SECTION 13. NO RIGHTS TO CONTINUED DIRECTORSHIP.

Nothing in this Agreement shall confer upon a Director any right to continue to
service as a member of the Board of Directors or any committee of the Board of
Directors, to be retained by the Corporation as a consultant or to be employed
by the Corporation as an employee and shall not interfere in any way with the
right of the Corporation to terminate the Director’s service as a member of the
Board of Directors or any committee of the Board of Directors as set forth in
the by-laws of the Corporation or the Director’s consulting or employment
relationship with the Corporation, if any, at any time.

SECTION 14. CHOICE OF LAW.

The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to conflicts of laws.

SECTION 15. EFFECTIVE DATE.

The Plan was originally effective as of July 13, 1988, was subsequently amended
from time-to-time, and was amended and restated as of December 12, 2012. The
Plan was initially approved by the shareholders of the Corporation on April 19,
1989. The effective date of the Plan as amended and restated herein is
October 9, 2013, provided, however that the version of the Plan that was last
approved by the Corporation’s shareholders was effective as of April 19, 2006.

 

- 7 -